                                    Case 20-00284                 Doc 80          Filed 06/11/21              Page 1 of 6
                                                              United States Bankruptcy Court
                                                                   District of Maryland
Kelly,
    Plaintiff                                                                                                          Adv. Proc. No. 20-00284-MCR
McNamee, Hosea, Jernigan, Kim, Greenan &,
    Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0416-0                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Jun 09, 2021                                               Form ID: pdfparty                                                          Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 11, 2021:
Recip ID                 Recipient Name and Address
pla                    + Barbara Ann Kelly, 700 Gulf Shore Blvd. N., Naples, FL 34102-5325
intp                   + Gregory B Myers, 700 Gulf Shore Boulevard North, Naples, FL 34102-5325
dft                    + McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P., 6411 Ivy Lane, Suite 200, Greenbelt, MD 20770-1405

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 11, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 9, 2021 at the address(es) listed below:
Name                               Email Address
Daniel Hodges
                                   hodges@ewmd.com


TOTAL: 1
                          Case 20-00284        Doc 80       Filed 06/11/21   Page 2 of 6
Entered: June 9th, 2021
Signed: June 8th, 2021

DENIED
This adversary proceeding is between two non-debtor parties,
involves fraud-based claims for money damages against the
debtor's prior law firm, and does not fall within the scope of any of
subparagraphs of Section 362(a).
Case 20-00284   Doc 80   Filed 06/11/21   Page 3 of 6
Case 20-00284   Doc 80   Filed 06/11/21   Page 4 of 6
Case 20-00284   Doc 80   Filed 06/11/21   Page 5 of 6
Case 20-00284   Doc 80   Filed 06/11/21   Page 6 of 6
